                       Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 1 of 11
 AO 91 (Rev. i 1/11) Criminal Complaint


                                      United States District Court
                                                               for the                                    filed
                                                   Northern District of California
                                                                                                          APR 22 2019
                   United States of America
                                 V.                                                              north district           court
                 JERRY ALEXANDER BELTRAM,                                 Case No.




                           Defendant(s)
                                                                               4-19-70600
                                                 CRIMINAL COMPLAINT                                                   MAG
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of .                March 14, 2019              in the county of           Contra Costa                in the

      Northern          District of          California        the defendant(s) violated:

             Code Section                                                   Offense Description
         18 U.S.C. § 922(g)                                          Felon in possession of a firearm or ammunition.


Penalties: Maximum 10 years imprisonment; maximum
$250,000 fine; maximum 3 years supervised release; $100
special assessment; forfeiture.




          This criminal complaint is based on these facts:

 Please see attached affidavit of Federal Bureau of Investigation, Special Agent Matthew Ernst.




          □ Continued onJfje attached sheet.

   Approved AsoTo

                                                                                       /    Complainant's signature
   AUSA KATIE BURROUGHS MEDEARIS                                                     Matthew Ernst, Special Agent, FBI
                                                                                            Printed name and title


 Sworn to before me and signed in my presence.


 Date:
                                                                                               Judge's signature

 City and state:                      Oakland, California                      Hon. Donna M. Ryu, U.S. Magistrate Judge
                                                                                            Printed name and title
                                                                                                                      Docur          SUo.
                                                                                                                                         ,
                                                                                                                      Grifniuai oujv i
                  Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 2 of 11




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE H9FFMAN(CABN 210020)
 3   Chief, Criminal Division

 4   KATIE BURROUGHS MEDEARIS(CABN 262539)
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone:(510)637-3680
 7           FAX:(510)637-3724
             Katie.Medearis@usdoj.gov
 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   IN RE MATTER OF A CRIMINAL                           CASE NO.
     COMPLAINT AND ARREST WARRANT
14   FOR JERRY ALEXANDER BERTRAM                          AFFIDAVIT OF FBI SPECIAL AGENT
                                                          MATTHEW ERNST IN SUPPORT OF
15                                                        APPLICATION FOR AN ARREST WARRANT

16

17

18

19           I, Matthew Emst, Special Agent, Federal Bureau of Investigation ("FBI"), Concord, California,

20   being duly sworn state:

21   I.      INTRODUCTION

22           A.      Purpose of Affidavit

23           1.      I make this affidavit in support ofthe issuance of a criminal complaint and a federal

24   arrest warrant against: Jerry Frank Alexander BELTRAM("BELTRAM")for a violation of Title 18,

25   United States Code, Section 922(g)(hereafter, the "Target Offense")committed on or about March 14,

26   2019.

27   ///

28   ///

     ERNST AFF. ISO COMPLAINT                         1
     [UNDER SEAL]
                  Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 3 of 11




 1           B.       Sources of Information

 2           2.       The facts set forth in this affidavit are based on my own personal knowledge, knowledge
 3   obtained from other individuals during my participation in this investigation, including other law
 4   enforcement officers/agents who have participated in this investigation, my review of documents and
 5   computer records related to this investigation, communications with others who have personal
 6   knowledge ofthe events and circumstances described herein, and information gained through my
 7   training and experience. For this investigation, I have also obtained and reviewed information

 8   gathered/reported by members ofthe Antioch, San Pablo, Oakland, and Brentwood Police Departments.
 9   I have also conducted my own investigation into BELTRAM. My experience and training as an FBI
10   Special Agent and my participation in this investigation form the basis ofthe opinions and conclusions
11   set forth helow.

12           3.      1 have not included each and every fact known to me conceming this investigation.
13   Instead, 1 have only set forth the facts 1 believe are necessary to establish probable cause that the

14   aforementioned violation offederal law has occurred. Further, my interpretations and explanations of
15   the significance of certain events, records, and statements discussed herein may evolve or change as the
16   investigation progresses and/or new information is discovered.

17   11.     AFFIANT BACKGROUND AND APPLICABLE LAW

18          A.       Agent Experience and Background

19          4.       I am a Special Agent(SA)ofthe FBI and have been so employed since March of2004. I

20   completed seventeen weeks oftraining at the FBI Academy to become a SA. My training included

21   learning how to conduct investigations into of a variety offederal crimes. Prior to working for the FBI,
22   1 was a police officer for the City of Antioch for over five years. In addition to the training and

23   experience discussed above, I have also spoken to and worked with more experienced federal and state

24   agents and officers throughout my career.

25          5.       Currently, 1 am assigned to the FBI Safe Streets Gang Task Force in Contra Costa

26   County, San Francisco Field Office, where my responsibilities include the investigation of federal
                                                                                                             »


27   firearms violations. In this position, 1 have investigated and participated in the charging of dozens of
28   federal cases involving violations ofthe Target Offense, as well as other federal offenses. 1 am familiar

     ERNST AFF. ISO COMPLAINT                          2
     [UNDER SEAL]
                 Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 4 of 11




 1   with the types of evidence gathered in a variety of firearm possession and trafficking investigations, as
 2   well as how to identify various types offirearms and how to trace firearms in general.
 3          6.      In addition to my above-described duties and experience, I also serve as a FBI eertified

 4   firearms instructor. In this capacity, I instruct agents and offieers in the safe use offirearms and how to

 5   identify types of firearms, among other duties.

 6          B.      Applicable Law

 7          7.      The elements ofthe Target Offense (18 U.S.C. § 922(g)) is as follows: the defendant(1)
 8   knowingly possessed a firearm or ammunition;(2)that firearm or ammunition had been shipped or
 9   transported from one state to another, or between a foreign nation and the United States; and(3) at the
10   time the defendant possessed the firearm or ammunition, the defendant had been convieted of a crime

11   punishable by imprisonment for a term exceeding one year.

12   III.   FACTS ESTABLISHING PROBATE CAUSE

13          A.      BELTRAM's Criminal History

14          8.       BELTRAM has a criminal history that includes both juvenile and adult felony

15   eonvictions. On May 15, 2012, Antioch Police Department arrested BELTRAM, who was a juvenile.

16   BELTRAM was arrested in eonnection with multiple cases and offenses, including burglary and

17   possession of a firearm. BELTRAM admitted being with other KNI("Knockin Niggas Instantly") gang

18   members and shooting a firearm in the air twice. BELTRAM later sustained a felony violation of

19   California Penal Code § 29610 - Minor in Possession of a Firearm and Califomia Penal Code §

20   186.22(b)(1) - Participation in a Criminal Street Gang on August 6, 2012. As an adult, BELTRAM

21   ineurred another felony conviction in the State of Califomia. In September 2018, he was convicted of

22   Califomia Penal Code(PC)25850(a)- Carrying a Loaded Firearm and California Vehiele Code(VC)-

23   Felony Evading.

24


25

26   ///

27   ///

28   ///

     ERNST AFF. ISO COMPLAINT
     [UNDER SEAL]
                  Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 5 of 11




 1           B.      BELTRAM's Interactions with Law Enforcement Officers

 2           9.      BELTRAM has a repeatedly fled from law enforcement officers when they have
 3   attempted to conduct traffic stops of vehicles where he was the driver or occupant. Based on my
 4   participation in this investigation, 1 am aware of at least three instances where BELTRAM has done so.

 5   This instances have occurred in multiple cities within the Bay Area, as detailed below.
 6           10.     On December 31,2018, BELTRAM was driving through Oakland at night without
 7   headlights on his vehicle. When BELTRAM's vehicle approached a marked Oakland Police

 8   Department(OPD)vehicle, BELTRAM made a hard-turn, lost control of his vehicle, and crashed into

 9   the center median. BELTRAM then fled on foot and OPD found items belonging to BELTRAM within

10   the vehicle, including his driver's license, which allowed the OPD officers to positively identify
11   BELTRAM as the driver who fled the scene.

12           11.     In addition, BELTRAM fled from police officers with the Richmond and Antioch Police

13   Departments(RPD and APD)in February 2019. During these two, separate attempted traffic stops

14   conducted by RPD and APD,respectively, BELTRAM fled at a high rate of speed in his vehicle and

15   officers terminated the pursuits due to safety concerns.

16          12.      Separately, FBI has been investigating BELTRAM for other suspected criminal conduct

17   and obtained a search warrant for BELTRAM's Instagram account. These search warrant results

18   yielded numerous photographs, videos, and messages posted by BELTRAM discussing, possessing, and

19   advertising firearms and ammunition, as further detailed below.

20
                     B.     Offense Conduct: Antioch Police Department Traffic Stop and Resulting
21                          Recovery of Firearm and Ammunition

22          13.      On March 14, 2019, police officers from numerous police departments in Contra Costa

23   County were working a vehicle theft suppression detail in the City of Antioch, which is located within

24   the Northern District of California. Prior to the start ofthe operation, Antioch Police Offieer Gerber

25   provided a wanted person bulletin for BELTRAM to officers involved in the vehiele theft suppression

26   detail in effort to alert law enforcement to BELTRAM's potential presence in the area. Officer Gerber

27   advised BELTRAM had a history of running from the police, had an active probation violation warrant.

28


     ERNST AFF. ISO COMPLAINT
     [UNDER SEAL]
               Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 6 of 11




 1   and was known to frequently be in possession offirearms. Officer Gerber included a current photograph
 2   ofBELTRAM.

 3           14.    Around 4:40 p.m., San Pablo Officers observed a black Mercedes C320 with no license

 4   plates, a violation ofthe Califomia Vehicle Code. When the officers attempted to make a traffic stop on
 5   the vehicle, it fled. The officers pursued the vehicle until it turned onto Gloucester Court, a dead end
 6   street. As the officers turned into the court, they observed the front passenger ofthe Mercedes exit the
 7   car and run away on foot. The passenger (later identified as BELTRAM)then jumped the side-yard
 8   fence of904 Gloucester Court. Officers described the subject as a black male with short hair and a

 9   distinct beard. They observed that the subject had a brown/black duffel bag slung around his neck.
10           15.    The driver ofthe Mercedes, who was later identified as Dmario Carlisle, was detained,

11   handcuffed, and placed in the rear ofthe officer's patrol car. Officers were unable to locate the subject
12   who fled. While Carlisle was detained in the rear ofthe patrol car, San Pablo Officer Nelson read him

13   his Miranda Rights, which he waived. Carlisle stated he knew the passenger in his vehicle as "JB" and

14   believed his first name was "Jerry." Officer Nelson showed Carlisle the wanted person flyer Antioch

15   Officer Gerber had prepared on Jerry BELTRAM, which contained a picture ofBELTRAM,and asked

16   Carlisle if that was his passenger. Carlisle looked at the photo ofBELTRAM and stated, "yes."

17          16.     After reviewing the photograph of BELTRAM on the wanted person flyer. Officer

18   Nelson also positively identified BELTRAM as the subject that he saw run from the Mercedes with the

19   brown/black duffel bag slung around his neck.

20          17.     While Officer Nelson was occupied with Carlisle, additional officers were searching the

21   area for BELTRAM. Brentwood Police Department Officers Davis and Laughridge searched the area

22   around Barnsley Court, which backs up to Gloucester Court. While conducting their search, a resident

23   in the area told the officers that a black male ran through his backyard, threw a duffel bag on the ground,

24   and jumped his fence. The resident reported that he last saw the subject in the creek area behind his

25   house. The resident directed Officers Davis and Laughridge to the duffel bag in his yard where they
26   recovered the bag. When officers looked into the bag, they observed an ABC Rifle Company, ABC 15

27   semi-automatic AR-15 style firearm, serial #ABC-0276 with a 100-round "drum magazine." The

28


     ERNST AFF. ISO COMPLAINT
     [UNDER SEAL]
               Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 7 of 11




 1   magazine had 96 rounds of 5.56 green-tipped^ ammunition with LC 18 stamped on the bottom. Offieer
 2   Nelson positively identified the bag as the one BELTRAM was carrying when he fled the Mercedes. A
 3   photograph ofthe bag and its contents is depicted below:

 4

 5


 6

 7


 8

 9

10

11


12

13

14

15

16

17          18.     Carlisle was transported to the Antioeh Police Department where he was re-Mirandized

18   by Antioeh Police Officer Gerber. Carlisle again waived his rights and agreed to speak to Offieer

19   Gerber. Carlisle said he did not know BELTRAM well, but agreed to give him a ride. When the police

20   attempted to stop him, BELTRAM yelled at Carlisle,"Bro, what is you doing?!? I got guns on me! Keep

21   it pushing! Don't stop." Carlisle said that is why BELTRAM fled from police. Carlisle said

22   BELTRAM was carrying the brown/black duffel bag the whole time BELTRAM was around Carlisle,

23   but he did not see what was inside.

24          D.     Search Warrant for BELTRAM's Instagram Account

25          19.    On February 8, 2019, United States Magistrate Judge Donna M. Ryu,Northern District of

26   California, authorized a search warrant of Beltram's Instagram acconnt,jbmobbin400. During a review

27

28          ^ Green-tipped ammunition has a steel core that allows it to pierce protective amour. In the
     military, this type of ammunition is frequently referred to amour-piercing ammunition.
     ERNST AFF. ISO COMPLAINT                       6
     [UNDER SEAL]
               Case 4:19-cr-00424-JST Document 1 Filed 04/22/19
                                                           r\ Page 8 of 11



 1   ofthe evidence obtained from the account, your affiant located a video posted to BELTRAM's account
 2   on January 26, 2019. In the video, BELTRAM films himselfin a mirror and shows two AR-style rifles
 3   on the floor. One ofthe rifles has an optic on the top and a drum magazine that matches the type of rifle
 4   and drum magazine recovered by officers. This rifle is highlighted using the red arrow. A screenshot
 5   from the video is included below:

 6

 7

 8

 9

10

11

12

13

14

15          20.    On January 13, 2019, BELTRAM posted a video to his Instagram account of an AR-style

16   firearm held on his lap within the vehicle. This is one of multiple videos of BELTRAM riding in a

17   vehicle while armed. Of note, this firearm appears consistent with the second gun depicted in the lower-

18   half ofthe photograph below Paragraph 19, above. A screenshot from this video is included below:

19

20

21

22


23

24

25


26

27

28


     ERNST AFF. ISO COMPLAINT
     [UNDER SEAL]
                 Case 4:19-cr-00424-JST Document 1 Filed 04/22/19
                                                             r\ Page 9 of 11



 1           21.     On February 6, 2019, BELTRAM posted a photograph of an AR style firearm in a green
 2   and black duffel bag, as shown below:

 3

 4

 5


 6

 7

 8

 9

10

11

12

13

14

15

16          22.     On December 28, 2019, Beltram sent an Instagram message asking "who got 556 or

17   223." On December 29, 2019 Beltram again sent an Instagram message asking "who git who got 556 or

18   223." I know that AR style rifles can fire either/or both .223 or 5.56 ammunition. In addition, the

19   ammunition recovered from the firearm dropped by Beltram was 5.56. I therefore believe BELTRAM's

20   question about who had either "556" and "223" is consistent with BELTRAM likely trying to purchase

21   ammunition to use with the firearms that he possessed, including the one recovered by police officers on

22   or about March 14, 2019.

23          23.     Based on my review of BELTRAM's Instagram account postings and my review of

24   police reports related to encounters with BERTRAM,1 believe BELTRAM frequently possesses

25   firearms, travels in vehicles with his firearms, and uses duffel bags to transport and/or conceal this

26   firearms.

27   ///

28   ///


     ERNST AFF. ISO COMPLAINT                         8
     [UNDER SEAL]
               Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 10 of 11



 1           E.      Interstate Nexus: Ammunition and Firearm

 2           24.     According to Federal Premium ammunition, LC 18 ammunition is manufactured at the

 3   Lake City Ammunition Plant in Lake City, Missouri. Federal Premium manufactures LC 18

 4   ammunition for civilian sale under the American Eagle brand and then ships to distributors throughout
 5   the United States. No LC 18 ammunition is manufactured in the State of California.

 6          25.     According to the American Built Custom Rifle Company(ABC Rifle Company),the
 7   ABC 15, semi-automatic firearm, serial #ABC-0276, was manufactured in Nevada and shipped to a
 8   firearms dealer in Las Vegas, Nevada on December 27, 2019.

 9   IV.    REQUEST TO SEAL SEARCH WARRANT

10          26.     I believe that, should the contents ofthis affidavit and related filings where to he made

11   public, it would jeopardize this continuing investigation into BELTRAM and his associates, as well any
12   personnel assigned to or cooperating in this investigation. I also know, based upon my training and
13   experience, that if the subjects of this investigation and/or their associates were notified that a criminal

14   investigation exists, they would have the opportunity to destroy evidence, notify co-conspirators, or flee
15   from prosecution. For the foregoing reasons, and because this is an ongoing investigation, I request that
16   the warrant and the accompanying affidavit be sealed until further order ofthe Court

17   V.     CONCLUSION

18          27.     Based on the above information, 1 believe that JERRY FRANK ALEXANDER

19   BELTRAM had in his control and possession the loaded ABC 15 semi-automatic firearm and LC 18

20   ammunition on or about March 14, 2019 in the Northern District of Califomia in violation of Title 18

21   United States Code § 922(g)(1). I therefore request that a no hail arrest warrant be issued for JERRY

22   FRANK ALEXANDER BELTRAM.

23

24


25


26   ///

27   ///

28   ///


     ERNST AFF. ISO COMPLAINT
     [UNDER SEAL]
              Case 4:19-cr-00424-JST Document 1 Filed 04/22/19 Page 11 of 11



 1          I declare under penalty of perjury that the statement above are true and correct to the best of my
 2   knowledge and belief.

 3
                                                  MATTHEW ERNST
 4                                                Special Agent
                                                  Federal Bureau of Investigation
 5


 6   SWORN.          UBSCRIBED TO BEFORE ME
     THIS            DAY OF APRIL,2019.
 7

 8
               BEE DONNA M.RYU
 9   Unitdd States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21


22

23

24


25


26

27

28


     ERNST AFF. ISO COMPLAINT                       10
     [UNDER SEAL]
